—In an action to recover damages for personal injuries, etc., *640the plaintiffs appeal from a judgment of the Supreme Court, Orange County (Slobod, J.), entered December 27, 2001, which, upon a jury verdict in favor of the defendants and against them, and upon the denial of their motion pursuant to CPLR 4404 to set aside the verdict and for a new trial on the issue of liability, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the jury verdict should not be disturbed, since it was based on a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129).
The plaintiffs’ remaining contentions are without merit. Krausman, J.P., Friedmann, Mastro and Rivera, JJ., concur.